 



 

Vertex Energy, Inc. 8-K [vtnr-8k_072519.htm]

Exhibit 10.6

 



THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED



 

Tensile-Heartland Acquisition Corporation
c/o Tensile Capital Management, LLC
700 Larkspur Landing Circle, Suite 255
Larkspur, CA 94939

 

July 25, 2019

 



Vertex Energy Operating LLC Vertex Energy, Inc. c/o Vertex Energy, Inc. 1331
Gemini Street, Suite 250 1331 Gemini Street, Suite 250 Houston, TX 77058
Houston, TX 77058  


 

Re:       Purchase Agreement

 

Dear Sir or Madam:

 

Reference is made to that certain limited liability company agreement (the “LLC
Agreement”), dated as of the date hereof, of Vertex Refining MG, LLC (the
“Company”), by and among the Company and the members thereof.

 

Vertex Energy Operating LLC (“VEO”), Vertex Energy, Inc. (“Vertex Parent”) and
Tensile-Heartland Acquisition Corporation (“Tensile” and together with VEO and
Vertex Parent, the “Parties”) hereby agree that if and when the Completion
Standards (as defined below) are met to the satisfaction of or waived by Tensile
in its sole discretion on or before June 30, 2020 (the “Completion Date”), the
Parties shall, as reasonably as practicable and in no event more than 30 days
from the Completion Date, execute the purchase agreement among the Parties and
HPRM LLC substantially in the form attached as Exhibit A and consummate the
transactions contemplated thereby on the terms and subject to the conditions set
forth therein.

 

The “Completion Standards” shall mean that (a) the pilot studies are conducted
by the Company in a manner consistent with Exhibit B and (b) the results of the
pilot studies conducted by the Company meet the standards set forth on Exhibit
C.

 

The Parties agree that the provisions of Article XIV of the LLC Agreement shall
apply to this letter agreement mutatis mutandis.

 

Regards,





Tensile-Heartland Acquisition Corporation
By:

/s/ Douglas J. Dossey

Name: Douglas J. Dossey
Title: Director

 

Agreed and Accepted:

 



 

 

 


      Vertex Energy Operating LLC       By: /s/ Benjamin P. Cowart   Name:
Benjamin P. Cowart   Title: CEO  





      Vertex Energy, Inc.       By: /s/ Benjamin P. Cowart   Name: Benjamin P.
Cowart   Title: CEO  

 

2 

 

 

Exhibit A

(Attached.)*

 

 

 

 

 

 

 



[* Filed separately as Exhibit 10.7 to the Current Report on Form 8-K which this
Exhibit 10.6 is filed as an Exhibit to.]

 


 



3 

 

 

Exhibit B

 

 

Pilot studies will be conducted per the following guidelines:

-The pilot will be carried out under at least [****] different conditions,
including [****] and other physical and chemical conditions. Each condition will
produce approximately [****] gallons of product. Each successive run will take
into account the results from the prior run to optimize the inputs and
conditions. Product from the optimum run will then be fractionated to produce
[****] cuts – a [****] cut, a [****] cut, and [****] cuts, a [****] and [****].
The conditions in which the optimum run occurs will reflect those that can be
continuously, and reliably replicated at the Vertex Refining OH, LLC refinery
with the current assets and proposed modifications

-Performed by [****]

-Supplied with feedstock derived from VGO as typically produced by Vertex
Refining OH, LLC

-Pilot study will yield [****] of [****] of combined [****] and [****]

 



4 

 

 

Exhibit C

 



The [****] at 100Cbase oil will yield typical values as indicated in the table
below:

 

Parameter Unit Method Typical Value Viscosity Index   ASTM D2270 [****] Sulfur
wppm ASTM D2622 [****] Saturates wt% ASTM D2007; IFP9409 [****] App. Viscosity
by CCS @ - 30C cP ASTM D5293 [****] Evaporation Loss, Noack Method wt% ASTM
D5800 Method B [****] Base oil yield* %   [****]

[****]

 





5 